
	
		IA
		111th CONGRESS
		2d Session
		H. J. RES. 96
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2010
			Mr. Price of Georgia
			 (for himself, Mr. Jordan of Ohio,
			 Mr. Akin, Mr. Alexander, Mr.
			 Barton of Texas, Mrs.
			 Blackburn, Mr. Brady of
			 Texas, Mr. Broun of
			 Georgia, Mr. Burton of
			 Indiana, Mr. Coffman of
			 Colorado, Mr. Conaway,
			 Mr. Fleming,
			 Mr. Franks of Arizona,
			 Mr. Garrett of New Jersey,
			 Mr. Gohmert,
			 Mr. Hensarling,
			 Mr. Herger,
			 Mr. Issa, Mr. Sam Johnson of Texas,
			 Mr. King of Iowa,
			 Mr. Mack, Mr. McClintock, Mr.
			 Shadegg, and Mr. Upton)
			 introduced the following joint resolution; which was referred to the
			 Committee on
			 Appropriations
		
		JOINT RESOLUTION
		Making full-year continuing appropriations
		  for fiscal year 2011 at lower, previous year levels, and for other
		  purposes.
	
	
		That the following sums are hereby
			 appropriated, out of any money in the Treasury not otherwise appropriated, and
			 out of applicable corporate or other revenues, receipts, and funds, for the
			 several departments, agencies, corporations, and other organizational units of
			 Government for fiscal year 2011, and for other purposes, namely:
		101.(a)The amounts provided in
			 the appropriations Acts for fiscal year 2008 referred to in section 101 of
			 division A of Public Law 110–329 and under the authority and conditions
			 provided in such Acts for projects or activities (including the costs of direct
			 loans and loan guarantees) that are not otherwise provided for, that were
			 conducted in fiscal years 2008 and 2010, and for which appropriations, funds,
			 or other authority were made available in such Acts.
			(b)If the amount provided for a project or
			 activity by subsection (a) would be higher than the amount provided in
			 appropriation Acts for fiscal year 2010, such project or activity shall be
			 funded at the lower such amount.
			102.There is hereby enacted into law the
			 provisions of the following:
			(1)The Department of Defense Appropriations
			 Act, 2011, as reported in the 111th Congress by the Subcommittee on Defense of
			 the Committee on Appropriations of the House of Representatives.
			(2)The Department of Homeland Security
			 Appropriations Act, 2011, as reported in the 111th Congress by the Subcommittee
			 on Homeland Security of the Committee on Appropriations of the House of
			 Representatives.
			(3)The Military Construction and Veterans
			 Affairs and Related Agencies Appropriations Act, 2011, as passed in the 111th
			 Congress by the House of Representatives.
			103.Appropriations made by section 101 shall be
			 available to the extent and in the manner that would be provided by the
			 pertinent appropriations Act.
		104.Unless otherwise provided for in the
			 applicable appropriations Act, appropriations and funds made available and
			 authority granted pursuant to this joint resolution shall be available through
			 September 30, 2011.
		105.For entitlements and other mandatory
			 payments whose budget authority was provided in appropriations Acts for fiscal
			 year 2010, and for activities under the Food and Nutrition Act of 2008,
			 activities shall be continued at the rate to maintain program levels under
			 current law, under the authority and conditions provided in the applicable
			 appropriations Act for fiscal year 2010, to be continued through the date
			 specified in section 104.
		106.Funds appropriated by this joint
			 resolution may be obligated and expended notwithstanding section 10 of Public
			 Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations
			 Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section
			 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 414(a)(1)).
		107.None of the funds made available in this
			 joint resolution may be used to carry out any program under, promulgate any
			 regulation pursuant to, or defend against any lawsuit challenging any provision
			 of, Public Law 111–148 or Public Law 111–152 or any amendment made by either
			 such Public Law.
		108.None of the funds made available in this
			 joint resolution may be used for a congressional earmark as defined in clause
			 9(e) of rule XXI of the Rules of the House of Representatives.
		
